The trial court adjudged the title to the land conveyed in trust to the local Presbyterian Congregational Consociated Church and Society, known as the Stratfield Society and which later became the First Congregational Society of Bridgeport, to be in The United Congregational Society as trustee for the use and benefit of its members and all of those members of the First Congregational Society associated with it for the maintenance and support of the exercises of religion in the City of Bridgeport. No appeal has been taken from this portion of the decree. It further adjudged that the relief sought by the plaintiff in its first prayer for relief be denied. *Page 30 
The relief thus sought was an order for the sale of the land so conveyed and the investment of the proceeds in other land, or as trust funds generally may be invested, for the benefit of the United Congregational Society and of the plaintiff, in such manner as the court may deem most proper to secure the object for which the trust was created. The court held that the condition expressed in the deed forbade the granting of the relief asked for.
The sole question presented upon the appeal is whether or not the condition upon which this conveyance was made in trust does prevent the court from decreeing a sale of the land conveyed, and the disposition of the proceeds in such manner as to most effectually carry out the object of this trust. This trust is for the support of the exercises of religion by a particular denomination; it is for a pious and a charitable use, and this brings it within the classes of trusts known to our law as charitable trusts. Trusts of this character concern philanthrophy and charity, and affect the welfare of individuals and of the community; as a consequence of their public nature our law treats them, whether created by deed or will, upon a different and broader basis than gifts of a mere private nature. It favors them, and construes them with the utmost liberality, in order to carry out the charitable purpose of the donor. It will "take especial care to enforce them and guard them from assault, and protect them from abuse." Coit v. Comstock, 51 Conn. 352, 377.
The jurisdiction of the courts over charitable trusts is administered not only under these liberal rules of construction, but also under the undoubted right of the court to exercise prerogative authority in dealing with a charitable gift. That authority gives to it the right to apply the cy pres doctrine to charitable trusts, that is, if the object of the charity cannot be accomplished, *Page 31 
the funds or property may be applied to other charitable purposes, as near as may be to the original purpose of the charity. We have expressly recognized the doctrine as applicable to charitable trusts created by deed. In White v. Fisk, 22 Conn. 31, 54, we denied its applicability to charitable trusts created by will. There can be no reason for its application to deeds and not to wills. And so, in Woodruff v. Marsh, 63 Conn. 125,136, 26 A. 846, we indicated our view that the application of the cy pres doctrine to deeds should be extended to such trusts when created by will, and inBridgeport Public Library  Reading Room v. BurroughsHome, 85 Conn. 309, 318, 82 A. 582, we applied the doctrine to a charitable trust created by will.
In the recent case of the Bristol Baptist Church v.Connecticut Baptist Convention, 98 Conn. 677,120 A. 497, we held that the Superior Court, as a court of equity, could, in a proper case, decree a sale of land granted in trust either under its general inherent equitable powers, or under the statute, Chapter 264 of the Public Acts of 1921, which, we held, reiterates the equitable remedy and is substantially coextensive with it; and that where the grant merely specifies the charitable purpose or use, without provision for reverter in case of breach, equity will decree a sale and carry out the trust as near as may be, where there has been a change of circumstances since the creation of the trust preventing the carrying out in whole or part the intention of the grantor. Hodge v. Wellman,191 Iowa 877, 882, 179 N.W. 534; Baldwin v. Atwood, 23 Conn. 367. "But when the trust is coupled with a condition of reverter in case of its breach, although the changed conditions may have made the carrying out of the trust impracticable, equity cannot decree a sale when by the terms of the trust the donor has provided what shall be done in the event of failure of the object of his *Page 32 
charity. The donor's provision then governs; the trust was accepted upon its faith." We further held: "The authorities are in general agreement upon the principle that where the donor or testator clearly expresses or necessarily implies, in the condition of the gift or devise in trust, his intention to limit his gift or devise to a particular institution, or mode of application or use as to a particular piece of land, and providing for a forfeiture or reverter upon breach of such limitation, the forfeiture or reverter will take effect at the instant of the breach. . . . The power of the court to order a sale, either under its general equity power or under our statute, cannot be invoked in such a case as this, for the donor or testator has made provision `in the event of the failure of the charitable use to which he in the first instance directed that it should be devoted.'" Of the grant in the Bristol Baptist Church v. Connecticut BaptistConvention, supra, we say: "The primary purpose of the donor is to uphold the doctrine of his church. . . . His expectation that these premises will be used for worship is very plainly made subordinate to the dominant purpose of maintaining the doctrine of his church." InLarkin v. Wikoff, 75 N.J. Eq. 462, 477, 72 A. 98, 79 id. 365, the court supports the doctrine we have adopted, in these words: "Now, upon the authority of these cases, it is perfectly apparent that if the particular trust created by the donor is no longer capable of fulfillment owing to the changed conditions existing, the property and fund would be applied cy pres, were it not for the fact that the donor himself in the deed of gift has provided what shall be done with reference to the trust estate in the event of the failure of the object of charity which he endeavored to promote. Of course, the doctrine of cy pres, that is, the doctrine that a fund for charity, being impossible of application according to the intention of the donor, shall be applied, as nearly *Page 33 
as may be, according to his intention, can have no existence when the donor himself provides for the application of the fund in the event of the failure of the charitable use to which he in the first instance directed that it should be devoted."
Since, in the instant case, the court has found the facts essential to support a sale, its right to make such a decree depends upon whether the grantors have clearly expressed or necessarily implied in the condition of this grant their intention to limit their grant in trust to the use of this particular piece of land and provided for a reversion upon a breach of the trust. The plaintiff insists — and this we regard as its principal contention — that the dominant purpose of the grantors was the maintenance of public worship in accordance with their religious beliefs, and that the use of this particular piece of land was merely an incident to the accomplishment of this dominant purpose. If this be the proper construction of the condition of this grant, then the plaintiff was entitled to a decree of sale. For the existence of the dominant purpose is the expression of the grantors' primary intention. And if that intention be the maintenance of public worship, the intention to hold public worship upon this particular piece of land is subordinate and incidental to the primary intention of maintaining public worship or religious exercises in accordance with the religious belief of the grantors.
The principle of law upon which the plaintiff rests, and which we approve, is best stated in Brown v. MeetingStreet Baptist Society, 9 R. I. 177. In that case the deed conveyed "in trust for the purpose and use of erecting thereon, a suitable building for a school house . . . and also for a Meeting House, for Divine Worship for the people of color, . . . and for no other use, but for the said people of color forever." The court held that *Page 34 
the charity was the dominant purpose of the grantor, not the perpetual use of the particular lot granted for this purpose, and hence the sale could be ordered if changed circumstances prevented the charity from being maintained on this lot except with impairment of the charity. The court said of this grant (p. 186): "The language of the deed shows that the grantor designed or expected that it should be used as the site whereon the proposed schoolhouse or meetinghouse should be built. . . . Indeed, the cases seem to rest upon the idea — somewhat like that which obtains incy pres application of charity estates — that the primary purpose of the donor being the promotion of the charity, his incidental purpose that the particular property given shall be used for its promotion, may be disregarded, and the property sold or exchanged, if thereby the charity will be greatly benefited. If this be the true view, we think we need not hesitate to give the sanction of the court to the exchange proposed; for however evident it may be that the donor designed or expected that the granted lot should be the seat of the contemplated charity, it is still more evident, from the scope and tenor of the deed, that it was the charity itself, and not the perpetual use of the lot for its advancement, which the benevolent donor had at heart." See also Brice v. All Saints Memorial Chapel,31 R. I. 183, 202, 76 A. 774.
The principles which control a court of equity in ordering a sale of land granted in trust for a charity are these. If the grant of land be in trust for a charity, and no condition of reverter be coupled with the trust, and no provision be found in the grant forbidding it, the court may, if conditions have changed, in a suitable case order a sale of the land either under its general equity power or under the statute. MacKenzie
v. Trustees of Presbytery, 67 N.J. Eq. 652, *Page 35 
660, 61 A. 1027. But if the trust be coupled with a condition that the estate shall revert if the trust be breached, the court is without power to order a sale even though the conditions have so far changed as to make it impossible to continue to carry out the intention of the donor. Brown v. Meeting StreetBaptist Society, 9 R. I. 177, 186. Even though the grant of land in trust and for a charitable purpose contain a provision of reverter, if the use of the land granted was incident to the main purpose of the grantor, — the establishment of the charity, — the land is not of the essence of the charity, so that the court could properly order a sale if it found the land was no longer available, or less available, for the use for which the grantor had intended it. Brown v. Meeting StreetBaptist Society, 9 R.I. 177, 186; Lackland v. Walker,151 Mo. 210, 257, 52 S.W. 414.
Aside from the last point upon which it relies, we find ourselves in accord with the principles of law upon which the plaintiff rests its case. The plaintiff construes the deed as presenting as its dominant purpose, that is, as indicating the primary intention of the grantors, the establishment of this charity for pious uses, and as presenting, as an incident of the charity, its fulfillment upon this lot. We differ, not with the plaintiff's principle, but with its application. The conveyance is in trust for the Society for the purpose of erecting a house upon the land conveyed, and of holding public worship therein at least one half of the usual public exercises of religion in said Society. If the conveyance had stopped at this point, there could be no question as to the right of the court of equity to decree a sale upon the facts found, since the grant would then have merely specified the charitable purposes or uses, without provision for the continued use of the land for the purposes of the trust, *Page 36 
and for reverter in case of breach. The grant does not stop at this point, but recites the conditions of the grant in unmistakable terms. Confining our consideration to the condition which affects the right of the court to decree a sale, we find its recital to be: But if said Society having once accepted said house shall by any means, or in any way, "cease as a body corporate to support the exercises of religion in such house, or in case of destruction of said house in another house to be by said Society on the same ground erected," — then to hold in trust for such inhabitants of the towns of Stratford and Fairfield as may associate together for the purpose of maintaining public worship "in said house, or on said ground in another house then and there to be built in case of the destruction of the present." We have in this recital an express provision for a reverter. We also have a recital that the exercises of religion are to be carried on "in such house," that is, in the house which is to be erected upon the land conveyed. The grantors make their purpose still plainer by providing that in case of the destruction of this house, the exercises of religion are to be carried on in another house to be erected by the Society on the same ground. This would seem to indicate that the intention of the grantors was to have this lot dedicated to the purposes of this trust.
The condition of reverter to the inhabitants of Stratford and Fairfield reiterates the purpose of the trust to the Society by providing that its holding shall be for the purpose of public worship in this house, or in case of its destruction in another house to be erected on this land. It must be conceded that the grantors intended that public worship should be held in each of these houses and upon this land. It cannot be said that these grantors did not intend that the exercises of religion should be continued *Page 37 
upon this land. No more can it be said that the dominant purpose was the maintenance of the exercises of religion, and the incidental purpose their maintenance upon this land, when the grantors specifically provide for a reversion in case the Society shall cease to support the exercises of religion in the house to be erected on this land, or in another to be erected on this land in case of its destruction. The particularization of this land upon which these houses of public worship should stand, forbids a construction which would make the purpose of the grantors in the use of this land subordinate to their purpose to have public worship held upon this land.
No public benefit, no increased beneficence, no advantage to religious activity, can justify a court in making over the wills or contracts of men, in the conviction that changed conditions make this, if not necessary, at least highly desirable. These grantors have, in the exercise of their right under the law, determined the conditions of their grant and provided for such a reversion as they desired. We cannot remake their grant, nor can we, by a process of construction, interpret it to mean something other than that intended by the grantors. The power of the court to decree a sale of property given by deed in trust for charity, does not exist where the grantor has provided for the disposition of the trust estate upon the breach of the trust. This deed contains a second provision of reverter which makes the intention of the grantors even plainer. If there be no such inhabitants, the recital of the condition continues, "who may associate and occupy said house or ground in the manner and for the purpose last mentioned, then to revert back to the use and behoof of the original grantors, their heirs and assigns." That is, if there be a breach of the trust, and there be no inhabitants *Page 38 
to occupy said house or ground, and for the purposes of the trust, the grantors provide for a reversion of the grant to themselves, their heirs and assigns. In the second reversion, as in the first, the grantors specify the use of the land conveyed for the purposes of the trust. This unvarying reiteration of the use of this land for the purposes of the trust, emphasizes the purpose of the grantors that the public worship provided for should be conducted upon this land. If the plaintiff shall not carry on the exercises of religion as specified upon this land, the inhabitants shall; if neither shall carry them on, the grant shall revert to the original grantors, their heirs and assigns. This is the expressed purpose, and this is the manifest intention of the grantors. The grantees accepted the grant containing a condition providing for a defined use of this land and a declaration of forfeiture and reversion in case of a breach of the terms of the trust, and they cannot escape its obligations.
The strong wish of any court to which this application had been made, to decree a sale, upon the facts appearing on this record, would be to grant the decree, for that would appear to be the best way to carry on the noble work which the First Congregational Society of Bridgeport is doing with such phenomenal success. The court does not act upon its mere will; it is controlled by the rules of law and knows no person. In this case its only duty is to determine what the grantors intended by their deed to the plaintiff. When it ascertains this, its judgment follows. A reading of this grant would convey to the ordinary mind that these grantors intended the reversion to take effect when the land ceased to be used for the purposes of this trust.
In the second branch of their argument counsel for the plaintiff maintain that the Superior Court, in the exercise of its inherent power and also by virtue of *Page 39 
this statute, has the power to decree a sale whether or not the grantors have provided in their grant that it shall revert to the grantors, their heirs or assigns, upon a breach of the trust upon which the grant was made. Their claim is that the cessation of the use of this land, provided it is brought about through a decree by the court of a sale because of a change of circumstances, does not subject the land to the provision of reverter, because the grant was made (1) subject to the power of sale which was then vested in the court; (2) that this exercise is not an unreasonable interference with the rights of property of the reversioners; and (3) that the condition in this deed, if construed as eliminating the power of sale by the court, was an unreasonable restriction upon alienation and void. The first ground we have already held to be sound. The second and third assert the incapacity of a grantor in a deed in trust for a charity to compel a reversion in case of a breach of the condition of the trust, by any form of condition limiting the use of the grant and providing for reversion in case of breach. We shall not extend this opinion by discussing this ground at length. The exercise of such a power by a court of equity would directly interfere with the right of alienation by preventing a grantor from attaching to his grant a condition for reverter in case the land granted is not used in the manner designated in the grant. We are convinced that no such power exists in any court of equity, nor can such a power be supported as a part of the prerogative power of the court, for its exercise would violate rights of property and of contract which are under the protection of our Constitutions. We find no authority which sustains this contention.
   There is no error.
In this opinion the other judges concurred.